& WwW

sD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:20-cr-00016-TLN Document 1 Filed 01/21/20 Page 1 of 10

McGREGOR W. SCOTT
United States Attorney

ANDRE M. ESPINOSA

KEVIN KHASIGIAN .
Assistant United States Attorneys JAN 2 1 2020 sunt
501 I Street, Suite 10-100 CLERK, U.8 DIBTRICT C
Sacramento, CA 95814 EASTERN DISTRI LifORNIA

Telephone: (916) 554-2700 by EPUTY CLERK

Attorneys for Plaintiff
United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

 

 

 

 

9.20-CR-0167 TLN
UNITED STATES OF AMERICA, CASE NO. —
Plaintiff, 18 U.S.C. § 371 — Conspiracy To Commit An
Offense Against The United States; 18 U.S.C. §§ 2
Vv. and 1957(a) — Aiding and Abetting Money
Laundering
ALAN HANSEN,
Defendant.
INFORMATION

COUNT ONE: [18 U.S.C. § 371 — Conspiracy to Commit an Offense Against the United States]
The United States Attorney charges: TH A T
ALAN HANSEN,

defendant herein,

IL. Background

At all times relevant to this Information,

1. Company S, headquartered in Benicia, California, in the State and Eastern District of
California, was a solar energy device manufacturing and sales corporation that primarily solicited
investors to participate in transactions organized around the manufacture and deployment in the market
of mobile solar generator units.

2. Company D, headquartered in Benicia, California, in the State and Eastern District of

INFORMATION

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cr-00016-TLN Document 1 Filed 01/21/20 Page 2 of 10

California, was a separate corporation but closely related to Company S, and primarily responsible for
managing certain equipment sold in transactions closed by Company S.

3. Although they were separate legal entities, which carried separate accounting and tax
obligations, Company S and Company D shared common employees and facilities, relied on common
leadership, and operated in material respects as a single entity (collectively the “Company”’).

4, Individual 1 was a resident of Martinez, California, the owner and operator of Company
S, and the Chief Executive Officer of the Company.

5. Individual 2 was a resident of Martinez, California, the owner and operator of Company
D, and the Chief Operations Officer of the Company.

6. Individual 3 was a resident of Lafayette, California, and an attorney licensed to practice
law in California. Individual 3 was outside counsel to the Company, and provided legal and business
advice concerning the Company’s operations. Individual 3 began working with the Company in
approximately April 2011.

7. Co-conspirator Robert A. Karmann, charged elsewhere, was a resident of Clayton,
California, and the Chief Financial Officer for the Company. Co-conspirator Robert A. Karmann began
working for the Company in approximately August 2014.

8. Co-conspirator Ryan Guidry, charged elsewhere, was a resident of Pleasant Hill,
California, and the Vice President of Operations for the Company. Co-conspirator Ryan Guidry began
working for the Company in approximately May 2012.

9. Defendant ALAN HANSEN was a resident of Vacaville, California, and a former
employee of Telecom Company A. In that role, defendant ALAN HANSEN developed a business
relationship with Individual 1 and the Company in or about 2013. In or about November 2015,
defendant ALAN HANSEN left Telecom Company A to join the Company, where he worked until
approximately February 2018.

10. Co-conspirator Ronald J. Roach, charged elsewhere, was a resident of Walnut Creek,
California, and a certified public accountant licensed in California. Co-conspirator Ronald J. Roach
maintained an accounting practice between 2003 and 2018 and began performing significant work for

the Company as early as the end of 2011. Among other things, co-conspirator Ronald J. Roach prepared

INFORMATION

 
oOo Oo NN D

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cr-00016-TLN Document 1 Filed 01/21/20 Page 3 of 10

compiled annual financial statements for Company D for 2011 through 2017.

11. Co-conspirator Joseph W. Bayliss, charged elsewhere, was a resident of Martinez,
California, a general contractor and electrician licensed in California, and the owner and operator of
Bayliss Innovative Services, Inc., a contracting services company. Co-conspirator Joseph W. Bayliss
began performing work for the Company in late 2013.

IL. The Conspiracy

12. Beginning at a time no later than in or about March 2011, and continuing through in or
around January 1, 2019, in the County of Solano, State and Eastern District of California, and elsewhere,
defendant ALAN HANSEN did knowingly and intentionally combine, agree, and conspire with Roach,
Bayliss, Karmann, Guidry, Individuals 1, 2, and 3, and others known and unknown to the United States,
to commit an offense against the United States, that is, wire fraud in violation of Title 18, United States
Code, Section 1343.

Tlf. Manner and Means

13. In furtherance of the conspiracy, defendant ALAN HANSEN and his co-conspirators
employed the following ways and means, among others:

14. Directly and through subcontractors, the Company built and purported to build mobile
solar generators (“MSGs”). The MSGs, when actually built, consisted primarily of solar panels placed
on a wheeled-trailer that harvested and stored solar energy for later use by customers including at such
locations as concert venues, and construction sites, in remote areas and elsewhere.

15. | Company S, including through the sales efforts of Individual 1 and others, sold MSGs in
multi-unit packages to investors through special purpose investor funds created specifically for such
transactions. These investment funds, sometimes called tax-equity funds (“Funds”), were permitted
under the federal tax code and purchased the MSGs with a combination of a cash payment and a long-
term promissory note payable to Company S.

16. As part of the transactions, Company D leased those MSGs from the Funds and purported
to lease the MSGs to third parties to generate revenue. In fact, the conspirators were often unable to
lease the MSGs to third parties, contrary to representations of the conspirators and others acting at their

directions that the market for MSGs was robust.

INFORMATION

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cr-00016-TLN Document 1 Filed 01/21/20 Page 4 of 10

17. To encourage investors to purchase MSGs from the Company and to avoid detection of
the scheme as it progressed, Individual 1 and other co-conspirators made material representations to
investors, through oral statements and written materials, including that (1) the MSGs would be built
and/or existed in quantities and conditions of operability consistent with the representations of the
conspirators; (2) Company D had leased and could lease the MSGs to third parties pursuant to written
lease agreements; (3) there was a substantial market for the MSG leases; and (4) the transactions
involving the MSGs and the Funds were structured in such a way that would allow the investors to
lawfully claim tax credits and other tax benefits related to the MSGs.

18. In fact, those statements were materially false in that (1) the MSGs were not built in the
quantities represented and did not exist in the quantities and the conditions of operability represented;
(2) Company D had not leased and could not lease the MSGs in the quantities or on the terms
represented; (3) the market for MSG leases was significantly less than represented; and (4) the
transactions were not executed in a such a way that they could lawfully qualify for tax credits and other
tax benefits, in part, because the MSGs that formed the basis of the transactions often did not exist
and/or were not being used consistent with the representations made by the conspirators.

19. To support the false claims made to investors and to avoid detection of the scheme, the
conspirators took steps including materially falsifying Commissioning Reports and other records related
to the MSGs and replacing Vehicle Identification Numbers (“VIN”) on MSGs to make it appear that
more MSGs had been built than had actually been constructed. In some instances, the conspirators sold
and/or attempted to sell the same MSGs to more than one Fund, switching the VIN numbers on existing
MSGs to defeat investor inspections.

20. To further conceal the ongoing scheme and to encourage additional investments, the
conspirators also created the appearance of revenue from MSG leases by operating a Ponzi-type scheme.
Conspirators transferred investor money through entities they controlled to create the appearance that
Company D was collecting substantial amounts of third-party lease revenue from the MSGs that
Company D was then using to pay the Funds, which the Funds, in turn, paid Company S to service the
Funds’ promissory notes. In reality, approximately 94% or more of company D’s purported MSG lease

revenue came from money stolen from investors.

INFORMATION

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cr-00016-TLN Document 1 Filed 01/21/20 Page 5 of 10

21. To further the ongoing fraud and to avoid detection of the scheme, the conspirators
agreed to conceal the true financial structure of the Company and the true nature and extent of third-
party MSG leases from current and prospective investors through materially false representations and
supporting documents. Among other means, the conspirators agreed to prepare and disseminate false
compiled annual financial statements, which falsely represented that Company D had earned revenue in
sufficient amounts to support its obligations under its master lease with the Funds. The conspirators
completed those false financial statements knowing they would be shared with investors and intending
investors to rely on the false misrepresentations they contained.

22. Between at least as early as March 2011 and December 18, 2019, at least twelve investors
entered into transactions with DC Solar through approximately thirty-four Funds. Some investors
invested through more than one Fund. The investors, through the Funds, collectively deposited by
interstate wire transfer approximately $759,400,000 into bank accounts for the Funds established for the
transactions. Further, several financial institutions and other investors transferred collectively
$152,700,000 to DC Solar as part of related transactions for the purchase and lease of MSGs. In total,
DC Solar closed transactions with Funds and others that contributed an aggregate of more than
$912,000,000 to purchase MSGs. Those transactions purportedly involved approximately 17,000
MSGs, at approximately $2.5 billion in purported value.

23. Due to the conspirators’ false representations, many investors also claimed tax credits
and depreciation in connection with the transactions premised on the revenue allegedly generated by
Company D. The tax value of the tax credits and depreciation claimed by the Funds, up to and including
the 2017 tax year, is approximately $902,000,000. This figure does not account for approximately
$167,000,000 of additional money that investors paid into tax equity transactions in 2018.

IV. Overt Acts

24.  Asearly as September 2011, the conspirators began making and directing intercompany
transfers between Company S and Company D to pay obligations to the Funds arising in April 2011,
only one month after the close of the first tax equity transaction.

25. In or about June 2012, co-conspirators Ronald J. Roach, Individual 1, Individual 3, and

others met to discuss Company D’s failure to generate third-party lease revenue sufficient to meet its

INFORMATION

 
oOo ND

\O

10
in
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cr-00016-TLN Document 1 Filed 01/21/20 Page 6 of 10

financial obligations to the Funds. The conspirators agreed to conceal that failure from current and
prospective investors, by, among other means, making periodic transfers of investor money paid to
Company S into Company D’s account, and misrepresenting it as third-party lease revenue earned by
Company D.

26. In September 2013, in furtherance of the conspiracy, co-conspirator Ronald J. Roach
prepared false financial statements for Company D, for 2011 and 2012, which mischaracterized transfers
from Company S as revenue Company D earned.

27. On or about April 21, 2015, co-conspirator Ronald J. Roach prepared a compiled 2014
financial statement for Company D, which falsely represented that Company D earned more than
approximately $14,234,000 in rental income.

28. nor about September 2015, Individual 1 offered to pay co-conspirator Ryan Guidry
$1,000,000 to obtain a signature on a purported lease agreement between Telecom Company A and
Company D. Individual | also offered to pay whoever signed the lease agreement $1,000,000.

29. Onor about July 21, 2015, Individual 2 authorized and caused payments from Company
S to KMHS, a third-party equipment rental company that purported to be leasing MSGs sold to the
investors in Fund 9.

30. Inor about September 2015, Individual 1 offered to pay co-conspirator Ryan Guidry
$1,000,000 to obtain a signature on a purported lease agreement between Telecom Company A and
Company D. Individual 1 also told co-conspirator Ryan Guidry that Individual 1 would pay whoever
signed the lease agreement $1,000,000.

31. Onor about September 11, 2015, defendant ALAN HANSEN signed the purported lease
agreement between Telecom Company A and Company D (the “September 11, 2015 Lease”).

32. | Onor about November 2, 2015, Individual 2 authorized and caused payments from
Company S to KMHS, a third-party equipment rental company that purported to be leasing MSGs sold
to the investors in Fund 9,

33. On or about November 18, 2015, co-conspirator Robert A. Karmann delivered by email
complied financial statements for Company D to a representative of investors in Fund 6 and Fund 12,

which falsely represented the amount of third-party lease revenue Company D earned during 2014.

INFORMATION

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cr-00016-TLN Document 1 Filed 01/21/20 Page 7 of 10

34. | Onor about February 23, 2016, co-conspirator Robert A. Karmann delivered by email
written operation reports to investors in Fund 12, which falsely represented that MSGs sold to Fund 12
were leased to a third-party entity and earning income from that third-party entity during the second,
third, and fourth quarters of 2015.

35. | Onor about February 25, 2016, co-conspirator Robert A. Karmann delivered by email
written operation reports and summaries of mobile facilities to investors in Fund 6, which falsely
represented that MSGs sold to Fund 6 were leased to a third-party entity and earning income from that
third-party entity during the second, third, and fourth quarters of 2015.

36. Onor about May 3, 2016, co-conspirator Ronald J. Roach prepared a compiled 2015
financial statement for Company D, which falsely represented that Company D earned more than
approximately $29,845,000 in rental income.

37. | Onor about May 12, 2016, co-conspirator Robert A. Karmann delivered by email to
investors in Fund 6 and Fund 12 a written summary, which falsely represented that MSGs sold to Fund 6
and Fund 12, and leased to third-party entities, earned sufficient leases revenue in 2015 to support
payment of a profit to investors in Fund 6 and Fund 12.

38. | Onor about May 13, 2016, co-conspirator Robert A. Karmann delivered by email a
written operation report and summary of mobile facilities to investors in Fund 6, which falsely
represented that MSGs sold to Fund 6 were leased to a third-party entity and earning income from that
third-party entity during the first quarter of 2016. In the same email, co-conspirator Robert A. Karmann
also delivered a written operation report to investors in Fund 12, which falsely represented that MSGs
sold to Fund 12 were leased to a third-party entity and earning income from that third-party entity during
the first quarter of 2016.

39. | Onor about May 10, 2017, co-conspirator Ronald J. Roach prepared a compiled 2016
financial statement for Company D, which falsely represented that Company D earned more than
approximately $58,390,000 in rental income.

40. In or about June 2017, Individual 1 told co-conspirator Ryan Guidry that Individual 1
would pay $20,000 to the person at Telecom Company A that signed a certificate purporting to assign to

A Group/K Bank the right to receive revenue for MSG rentals by Telecom Company A, pursuant to the

INFORMATION

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cr-00016-TLN Document 1 Filed 01/21/20 Page 8 of 10

September 11, 2015 Lease (the “2017 Certificate”).

41. Onor about June 27, 2017, co-conspirator Joseph W. Bayliss completed and signed
Commissioning Reports for MSGs associated with Fund 30, which involved approximately 1,326
MSGs.

42. Onor about July 18, 2017, co-conspirator Ronald J. Roach, acting at the direction of
Individual 1, delivered by email documents to an A Group executive, to which were attached financial
statements for Company D for 2014 through 2016, and an aging report that purported to set forth
payment history for MSG rentals by Telecom Company A pursuant to a fixed-term lease contract
purportedly between Telecom Company A and Company D.

43. Inor about July 2017, co-conspirator Ryan Guidry and defendant ALAN HANSEN
forged a signature approximating the name of a former Telecom Company A employee on that 2017
Certificate.

44. Onor about July 21, 2017, co-conspirator Ryan Guidry delivered by email to Individual 1
the 2017 Certificate with the forged signature.

45. Onoccasions in 2017 and 2018, in Benicia and Las Vegas, co-conspirator Ryan Guidry
worked with Individual 1, co-conspirator Joseph W. Bayliss, and others to scrape off VIN number
stickers from MSGs assigned to particular transactions and replace them with VIN number stickers
assigned to different transactions, in advance of inspections of those MSGs.

46. Inor about April 2018, at the direction of Individual 1, co-conspirator Ryan Guidry
coordinated the deployment of MSGs to sites where MSGs associated with the A Group/K Bank
transaction were purportedly in use, before and on the day of inspections by investor representatives
associated with that transaction.

All in violation of Title 18, United States Code, Section 371.

COUNT TWO: [18 U.S.C. §§ 2 and 1957(a) — Aiding and Abetting Money Laundering]
The United States Attorney charges: TH A T

ALAN HANSEN,
1. Paragraphs 1 through 46 of Count One of this Information are re-alleged and

incorporated by reference as if fully set forth herein.

INFORMATION

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cr-00016-TLN Document 1 Filed 01/21/20 Page 9 of 10

2. On or about August 11, 2017, in the County of Solano, in the State and Eastern District of
California and elsewhere, defendant ALAN HANSEN knowingly and intentionally aided and abetted
Individual 1 and others known and unknown to the United States, to knowingly engaging in and attempt
to engage in a monetary transaction affecting interstate commerce in criminally derived property of a
value greater than $10,000, that is, a $350,000 domestic wire transfer of funds drawn on an account
controlled by Individual 1 at H Bank, with an account number ending in 2416, and deposited in a bank
account controlled by Hansen Management & Consulting, such property having been derived from a
specified unlawful activity, that is, a scheme to defraud in violation of Title 18, United States Code,

Section 1343, all in violation of Title 18, United States Code, Sections 2 and 1957(a).

Dated: McGREGOR W. SCOTT
United States Attorney

 

By:

 

ANDRE M. ESPINOSA
Assistant United States Attorney

INFORMATION

 
Case 2:20-cr-00016-TLN Document 1 Filed 01/21/20 Page 10 of 10

Defendants
ALAN HANSEN

COUNT 1:

VIOLATION:

PENALTIES:

United States v. ALAN HANSEN
Penalties for Information

ALAN HANSEN

18 U.S.C. §371 - Conspiracy to Commit an Offense Against The United
States

Maximum sentence 5 years in prison; or
Fine of up to $250,000; or both fine and imprisonment
Supervised release of 3 years

SPECIAL ASSESSMENT: $100 (mandatory on each count)

COUNT 2:
VIOLATION:

PENALTIES:

ALAN HANSEN
18 U.S.C. §§ 2 and 1957(a) — Aiding and Abetting Money Laundering

Maximum of 10 years in prison; or

Fine of $250,000 or twice the value of the property involved in the
transaction; or both fine and imprisonment

Supervised release of 3 years

SPECIAL ASSESSMENT: $100 (mandatory on each count)
